                                                                             United States District Court
                                                                               Southern District of Texas

II
                                                                                   ENTERED
                      IN THE UNITED STATES DISTRICT COURT                          May 16, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk
                                HOUSTON DIVISION




     JOSEPH ANDREW BEACH,                   §
     TDCJ #2149718,                         §
                                            §
                     Plaintiff,             §
                                            §
     V.                                     §         CIVIL ACTION NO. H-19-1278
                                            §
     FORT BEND COUNTY, et al.,              §
                                            §
                     Defendants.            §




                            MEMORANDUM OPINION AND ORDER



          State inmate Joseph Andrew Beach (TDCJ #2149718) has filed a

     Prisoner's   Civil     Rights    Complaint       under   42   U.S.C.        §     1983

     ("Complaint")   (Docket      Entry   No.   1),    regarding       a   state     court

     proceeding against him in Fort Bend County.              Because Beach is a

     prisoner who proceeds in forma pauperis, the court is required to

     scrutinize the claims and dismiss the Complaint,                  in whole or in

     part, if it determines that the Complaint "is frivolous, malicious,

     or fails to state a claim upon which relief may be granted" or

     "seeks monetary relief from a defendant who is immune from such

     relief."   28 U.S.C.   §   1915A(b); see also 28 U.S.C.       §   1915(e) (2) (B).

     After considering all of the pleadings, the court concludes that

     this case must be dismissed for the reasons explained below.
                                 I.   Background

     Beach is currently in custody of              the Texas Department of

Criminal Justice - Correctional Institutions Division ("TDCJ") as

the result of a ten-year prison sentence that he received on July

11, 2017, for aggravated assault on a family member (two counts) in

Fort Bend County Cause No. 15-DCR-070682A. 1           In a Complaint that is

dated April 1,     2019,    Beach sues Fort Bend County,        Judge Walter

Aramatys,     and Beach's ex-wife,       Christine Nicole Beach. 2      Beach

claims that Judge Aramatys violated his constitutional rights under

the Sixth Amendment during a proceeding conducted in the 328th

District Court of Fort Bend County,           Texas,    which resulted in a

protective order being entered against him on February 4,              2019. 3

Beach claims that his ex-wife committed perjury on the witness

stand in order to obtain a "99 year protective order" to prevent

Beach from seeing his 3-year old son. 4

     Invoking 42 U.S.C.      §   1983, Beach asks this court to overturn

the protective order. 5       The court concludes,       however,   that this

case must be dismissed because he cannot challenge the validity of



     1
      See  Texas   Department  of    Criminal Justice,   Offender
Information,  available at:   https://www.offender.tdcj.texas.gov
(last visited May 15, 2019).
     2
         Complaint, Docket Entry No. 1, p. 3.
     3
         See id. at 3, 4.
     4
         See id. at 4.



                                       -2-
                              II.     Discussion

       Beach asks this court to review and overturn a protective

order entered against him by a state court.            Challenges of to the

validity of judgments entered in state court proceedings are barred

by the Rocker-Feldman doctrine.         See Rooker v. Fidelity Trust Co.,

44 S. Ct. 149 (1923); D.C. Court of Appeals v. Feldman, 103 S. Ct.

1303   (1983).     Under this doctrine,       "federal district courts,       as

courts of original jurisdiction,            lack appellate jurisdiction to

review, modify, or nullify final orders of state courts."                Weekly

v. Morrow, 204 F.3d 613, 615 (5th Cir. 2000)           (internal quotations

and footnotes omitted) .      The doctrine applies to "cases brought by

state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced

and    inviting    district   court     review   and   rejection    of     those

judgments."       Exxon Mobil Corp. v.      Saudi Basic Indus.     Corp.,    125

S. Ct. 1517, 1521-22 (2005).

       Beach's allegations explicitly attack the validity of                 the

state court's judgment.       Because Beach's claims are plainly barred

from review in federal court, the Complaint will be dismissed as

frivolous.    See Kastner v. Texas Bd. of Law Examiners, 408 F. App' x

777, 779, 2010 WL 4347914 (5th Cir. 2010)          (per curiam)    (concluding

that the district court was correct to dismiss a complaint barred

by the Rocker/Feldman doctrine as frivolous); Gant v. Texas, 123

F. App'x 622, 2005 WL 419505 (5th Cir. 2005)           (per curiam)      (same).


                                      -3-
                       III.     Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   The Prisoner's Civil Rights Complaint filed by
          Joseph Andrew Beach under 42 U.S.C. § 1983 (Docket
          Entry No. 1) is DISMISSED with prejudice as legally
          frivolous.

     2.   The dismissal will count as a "strike" for purposes
          of 28 U.S.C. § 1915 (g).

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff and to the Manager of the Three

Strikes   List   for      the     Southern     District   of   Texas   at

Three Strikes®txs.uscourts.gov.

     SIGNED at Houston, Texas, on this the 16th day of May, 2019.




                                                       SIM LAKE
                                             UNITED STATES DISTRICT JUDGE




                                     -4-
